Citation Nr: 0834333	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-05 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984 and from May 2000 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded this matter in July 2004 and March 2005 
for additional evidentiary development.  The appeal has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's current back disorder was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1131; (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that he suffered an injury to his back 
in service in 1981 which led to his current back disability.  

While the veteran has stated his belief that a back injury 
during his military service caused his current back disorder, 
as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Service treatment records document normal clinical findings 
for the musculoskeletal system in the veteran's enlistment 
examination report.  There are treatment records regarding 
the veteran's report of an injury in August 1981.  More 
specifically, the veteran reportedly fell about 10 feet while 
rappelling from a rope and experienced back pain.  Objective 
examination at the time revealed a large abrasion and 
tenderness around the mid-thoracic area.  The veteran was 
ordered to bed rest, advised to use an ice pack and 
apparently was given pain medication.  The diagnoses were 
contusion and abrasion.  The veteran was seen a few more 
times in August 1981, and was noted to have had some decrease 
in range of motion in the back, moderately severe lower 
lumbar muscle spasm, and contusion in the lumbar area.  
Additional medication was prescribed.  The veteran was seen 
again for back pain in December 1982, and was diagnosed with 
recurrent muscle strain in the paraspinous lumbar area.  
There is no record of a separation medical examination 
conducted in or around August 1984.

Post-service, the veteran received private treatment in 1984, 
shortly after discharge, for back pain.  A September 1984 
emergency room record notes that the veteran was experiencing 
pain in his lower back after falling at work.  The impression 
at the time was a soft tissue injury in the low back.  A June 
1986 VA medical examination report noted normal clinical 
findings (from X-rays) for the thoracic and lumbar spine.  A 
National Guard medical record from October 1993 indicated 
that the veteran was taking medication for back pain and the 
examiner noted the veteran's back was tender with no 
deformities.  A December 2000 redeployment examination is 
negative for any complaints or symptoms of back pain.  A May 
2002 VA record reveals a negative lumbar spine CT scan.  A 
September 2002 VA MRI is positive for discogenic disease.  VA 
dated from 2002 to 2007 indicate that the veteran continues 
to report chronic lumbar pain, and test results show, among 
other things, lumbar disc bulging.  

A November 2005 VA examiner, who reviewed the veteran's 
entire claims file and medical history, diagnosed the veteran 
with bulging discs in his back. The examiner indicated that 
the veteran reported the history of injury during service and 
that he had been a factory worker from 1984 to 1989.  Since 
1989 the veteran reported doing an administrative job, but 
had been absent fifteen times due to low back pain.  After 
reviewing the veteran's current symptomatology, engaging in a 
physical examination and reviewing the veteran medical 
records, the examiner opined that the veteran developed 
discogenic disease during the time period from May 2002 
(negative lumbar spine CT scan) to September 2002 (positive 
for discogenic disease by MRI), several years after his 
injury in service in August 1981.  The examiner opined that 
that the current diagnosis of the lumbar spine was less 
likely as not etiologically related to the event in service 
in August 1981.  

The same VA examiner provided a further opinion in June 2006, 
based on more available and complete National Guard records 
for the veteran.  The examiner opined that neither the new 
records nor any other additional evidence was present that 
changes the examiner's November 2005 opinion regarding the 
veteran's claimed lumbar spine disability.

Private medical records submitted by the veteran from 2003-
2007 show continued complaints of back pain and treatment for 
pain.  None of these records address the etiology of the 
veteran's back condition.

A February 2008 VA examiner, who had previously examined the 
veteran in November 2005, again reviewed the veteran's entire 
claims file and medical history, noting that the veteran 
reported that his back condition had gotten progressively 
worse.  The veteran reported the onset of pain following an 
accident in service in 1981 and that his current pain was 
between 6-7 out of 10, with a severe stabbing pain in his 
lower back.  He indicated flare-ups of pain two times per 
week.  The examiner noted that the veteran reported five lost 
weeks of work over the last twelve month period.  The 
examiner diagnosed L4-L5 desiccated posterior concentric 
bulging disc with associated left intraforaminal focal 
asymmetrical bulge/broad-based protrusion (hnp) causing some 
foraminal narrowing.  He also diagnosed L5-S1 desiccated 
posterior concentric bulging disc with associated small left 
paracentral disc protrusion (hnp) without compression of the 
dural sac or nerve roots and scattered schmorl nodes (hnp) 
throughout the lumbar spine.  The examiner opined that the 
veteran's currently diagnosed lumbar spine disability is less 
likely as not related to injury during service in August 
1981.  The rationale provided was that after reviewing the 
studies from June 1986 and then the CT scan of the lumbar 
spine from May 2002 and MRI of the lumbar spine in September 
2002, the examiner concluded that the veteran developed 
discogenic disease between the time period from May 2002 to 
September 2002, several years after the incident in service 
in August 1981.  

A May 2008 private physician indicated in a treatment 
statement that the veteran's back strain had not improved 
with physical therapy and provided an opinion that the 
veteran's back condition is related to a previous history of 
cervical lumbar trauma.  The physician related that the 
veteran needed a cervical MRI.  

In this case the veteran has a current diagnosis of bulging 
discs in his back.  The question that must be answered is 
whether or not the back disorder the veteran currently has 
was caused by his military service.  Service treatment 
records document that the veteran injured his back in service 
in August 1981.  However, the only other indication of a back 
problem in service consists of a treatment record from 
December 1982.  While there are records of back pain soon 
after service, the September 1984 treatment record indicated 
the veteran hurt his back at work.  Further, the June 1986 VA 
medical examination report noted normal clinical findings 
(from X-rays) for the thoracic and lumbar spine.  A May 2008 
private physician statement appears to be in favor of the 
claim.  November 2005, June 2006 and February 2008 medical 
examination reports all weigh against the claim.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the November 2005, June 2006 and February 2008 opinions 
of the VA examiner are most convincing, in that in each 
report the examiner reviewed the medical evidence in the file 
and reflected a considered analysis of the pertinent criteria 
essential to determine the etiology of the veteran's back 
disorder.  The examiner performed various motion testing, 
reviewed the veteran's medical history and previously 
performed studies and provided rationale for his findings and 
conclusions.  Unlike the brief May 2008 physician statement, 
the VA examination shows a review of the veteran's complete 
medical history and claims file and the diagnoses and opinion 
are supported by medical evidence of record.  Furthermore, 
the VA opinion shows the most detailed review of the 
veteran's medical evidence.  As noted above, the VA opinion 
explains why the weight of the evidence indicates that the 
veteran's current back disorder is unrelated to the veteran's 
military service.

While the May 2008 private physician provided an opinion that 
the veteran's back condition is related to a previous history 
of cervical lumbar trauma, the physician failed to link 
whether this previous lumbar trauma occurred during service 
and whether the physician had reviewed the veteran's service 
treatment records and medical history.  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  

For the Board to conclude that the appellant's back disorder 
had its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

As explained above, the Board finds that the VA examination 
reports of November 2005, June 2006 and February 2008 are 
more probative than the May 2008 statement from the private 
physician.  The Board also finds the negative June 1986 x-
rays and negative May 2002 CT scan particularly probative in 
this case.  Since the most probative evidence and the greater 
weight of the evidence indicate that the veteran's back 
disorder is not as a result of his military service, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a back disorder must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide the specific 
notice required by Dingess, as his claim for service 
connection is being denied.  See Dingess, supra.  Issues 
concerning the degree of disability or the effective date of 
the award do not arise here.  Despite any deficient notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, VA medical 
records and available National Guard medical records.  The 
record also contains private medical records submitted by the 
veteran and private records the veteran authorized VA to 
obtain.  The veteran was given VA examinations, with medical 
opinions, in connection with the claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


